Pratt, J.
It has been well held that a tribunal like the trustees of tlie defendants herein is vested, to some extent, with discretionary powers which authorize it, within established rules, to take action without the restriction of strict legal rules governing trials in courts of law. It was clearly competent for the defendants to make the rules stated in their return hereto, and all the proceedings which resulted in the dismissal of the relator seem to have been regularly complied with. He was served with charges in due form as-required, and given an opportunity to make his defense before Commissioner Howell. The trial took place before that commissioner, who held the office of president. There is nothing in the statute that requires the whole board of trustees to be present. The only restriction upon the proceeding is that the president, who tries an accused person, cannot impose a sentence of dismissal. It is somewhat analogous in form to courts-martial. The latter courts try offenders, and sentence them when convicted; but certain grave punishments cannot be carried out without the approval of a higher power, to-wit, the commander in chief. In the case before us, under the statute and the rules adopted by the board of trustees, the accused is tried by the president, and sentence imposed; but, when the sentence involves dismissal, it must be by vote of a majority of the board. It would be impracticable, and involve much time and expense, to require a full meeting of the board of *777trustees to attend all the trials in every case of drunkenness or unbecoming conduct on the part of policemen; and hence the rules wisely ordain that the trial shall take place before one commissioner, to-wit, the president, and there the trial ends either in a sentence or in a recommendation for dismissal. No right of the defendant in this case was involved or prejudiced. He had ample opportunity to put in his defense. He was clearly proved guilty, and the judgment ought to stand. Dismissed, with costs.